765 So. 2d 836 (2000)
Antwan WOODSON, Appellant,
v.
STATE of Florida, Appellee.
No. 2D00-2471.
District Court of Appeal of Florida, Second District.
August 16, 2000.
PER CURIAM.
Antwan Woodson appeals the trial court's order which denied his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800. Woodson alleged that he did not receive proper jail credits in case number 96-19201.
Because the judgments and sentences reflect that the trial court awarded the proper amount of jail credit, we affirm. However, because there may be a problem with the amount of jail credit actually credited to Woodson by the Department of Corrections in case number 96-19201, our affirmance is without prejudice to Woodson seeking a proper award of jail credits through the administrative channels of the Department of Corrections.
PARKER, A.C.J., and WHATLEY and SALCINES, JJ., Concur.